DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a vehicle lamp assembly comprised of, in part, a primary optical element body comprises a main reflector, and an edge reflector arranged on a left edge and/or right edge of the main reflector, the plurality of light incident parts includes an edge light incident part located on a left side and/or right side, at least a part of light emitted from the edge light incident part is reflected to the secondary optical element by the edge reflector, and a remaining part of the light is reflected to the secondary optical element by the main reflector: wherein among the plurality of light incident parts, the light incident parts except for the edge light incident parts are middle light incident parts, a part of light emitted from the middle light incident parts directly enters the secondary optical element, and a remaining part of the light is reflected to the secondary optical element by the main reflector; wherein an optical axis of the edge light incident part is inclinedly arranged in a manner that the farther forward, the closer to the edge reflector. Claims 4-10 are allowed due to their dependency upon claim 1. 
Gousset-Rousseau (US. Pub: 2017/0292671 A1) and Gromfeld et al. (US. Pub: 2017/0030543 A1) disclose all the claimed limitations except for the above limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875